DETAILED ACTION
Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on February 2nd, 2022.  Claims 1-4, 6, 7, 9-13, and 19, 20, 22-26, and 28 are allowed.  Claims 5, 8, 14-18, 21, and 27 are canceled.  


Allowable Subject Matter
Claims 1-4, 6, 7, 9-13, 19, 20, 22-26, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest a microarray imaging system, as particularly recited in claim 1, concordant with those reasons discussed in the Decision on Appeal mailed on December 2nd, 2021.
Further, the prior art of record does not teach or fairly suggest a microarray imaging system, as particularly recited in claim 24, concordant with those reasons discussed in the Decision on Appeal mailed on December 2nd, 2021.

Additionally, the prior art of record does not teach or fairly suggest a system as in claims 19 and 28, which includes each of a plurality of quantum nanocrystal fluorophore species multiplexed to a target analyte of the sample, the plurality of quantum nanocrystal fluorophore species having a common excitation wavelength and varying .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Response to Arguments
Applicant’s arguments, see pages 13-14, filed February 2nd, 2022, with respect to independent claims 1, 19, 24, 28, and dependent claims thereof have been fully considered and are persuasive.  The rejections of claims 1-4, 6, 7, 9-13, 19, 20, 22-26, and 28 have been withdrawn, and the claims found allowable of the prior art of record for the reasons discussed above. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/           Primary Examiner, Art Unit 1798